Citation Nr: 0319935	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  97-09 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include dermatofibroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1964 
to July 1968, with service in Vietnam from October 1966 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  

In March 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  At the hearing, it was noted that the veteran 
was seeking service connection on the basis that the disorder 
had its onset in service and that it is the result of 
exposure to herbicides, particularly Agent Orange, during the 
veteran's service in Vietnam.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  A papilloma was excised from the veteran's right forearm 
during service.  The only residual is a scar, for which 
service connection has been established.  

3.  The veteran's current skin disorder, to include 
dermatofibromas, did not have its onset during the veteran's 
active service.  

4.  The veteran's current skin disorder, to include 
dermatofibromas, is not etiologically related to the 
papilloma excised during service.  

5.  The veteran's current skin disorder, to include 
dermatofibromas, is not the result of exposure to Agent 
Orange and/or other herbicides during service.  


CONCLUSION OF LAW

A skin disorder, to include dermatofibroma, was not incurred 
in or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran asserts that his claimed skin 
condition was first manifested by a lesion, which was excised 
during service, or that his claimed skin condition is the 
result of exposure to herbicides, such as Agent Orange, while 
serving in Vietnam.  

As an initial matter, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, as well as a VCAA letter of June 
2002, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection on a direct basis:  In general service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  Analysis of 
this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2002).  

The service medical records show that in January 1967, a one 
centimeter, raised, melanotic lesion was found on the 
veteran's right forearm.  It was originally thought to 
possibly be a keloid.  The lesion was surgically excised.  It 
grossly appeared to be a granuloma.  It was submitted for a 
pathology study.  The final diagnosis was a papilloma of the 
right forearm.  A papilloma is a benign epithelial neoplasm 
producing finger like or verrucous projections from the 
epithelial surface.  Dorland's Illustrated Medical 
Dictionary, 28th Ed., 1223.  The July 1968 examination for 
separation from service reflected the diagnosis of papilloma.  
It is noted that no physician or health care provider has 
subsequently disputed the diagnosis of papilloma made in 
service.  Accordingly, the Board concludes that the service 
medical records contain medical opinions which establish that 
the veteran had a papilloma in service.  
  
When the veteran was first examined by VA, in September 1968, 
there was no evidence of any growth.  The only residual was 
the surgical scar from removal of the papilloma.  Thereafter, 
service connection was awarded for the veteran's residual 
scar from his in-service right forearm papilloma by means of 
an October 1968 rating decision.

The next medical evidence comes from Charles M. Yarborough, 
M.D., who stated, in July 1982, that the veteran underwent 
dermatological examination.  The history of removal of a lump 
from the right arm was considered; however, no residuals were 
reported.  Skin findings were: tinea pedis, 
psuedofolliculitis barbae, intertrigo, and a painful papule 
of the dorsum of the left foot, which might be a 
dermatofibroma or wart.  

Post service medical records show that the veteran was 
afforded a VA examination in July 1996.  He complained of 
nodules on his extremities, which had been present for 
several years.  He noted the first one in 1992.  He 
complained of subjective pain in the left arm lesion.  The 
other lesions only bothered him cosmetically.  Objectively, 
there were multiple brown, nodular lesions, about 0.5 
centimeters in size on his extremities.  The diagnosis was 
dermatofibromas.  The doctor explained that these were scar 
reactions to trauma, particularly insect bites and treatment 
options were discussed with the veteran.  

A dermatofibroma is a benign, circumscribed, erythematous to 
brown nodular neoplasm occurring in the dermis, particularly 
on the lower extremities of women, often after minor trauma; 
it is composed of histiocytes which may differentiate to 
resemble fibroblasts.  It is a form of benign fibrous 
histiocytoma.  Dorland's, 448.   

In August 1996, a one-centimeter hyperpigmented papule was 
excised by punch biopsy.  The pathologic diagnosis was a 
dermatofibroma.  

A report from a service department health study follow-up, 
dated in February 1998, shows dermatofibromas of the legs 
were newly diagnosed.  

VA clinical records of November 2000 show that the veteran 
complained of black spots on his skin and gave a history of 
being status post a possible dermatofibroma excision in 
service.  Examination disclosed scattered hyperpigmented 
macules.  The doctor reassured the veteran of the benign 
nature of his skin lesions.  

VA clinical records of July 2001, note that the veteran 
wanted moles removed.  He reported that they had appeared 
during the last 10 years and were unchanged in size.  He said 
that he had been told during service department examinations 
that they were possibly related to Agent Orange exposure.  He 
had several smaller lesions removed in the past.  He was 
scheduled for a dermatologic consultation but did not keep 
the appointment.  

A service department examination report, dated in August 
2002, diagnosed multiple dermatofibromas, arms and legs.  

These recent, repeated diagnoses by VA and service department 
doctors provide a preponderance of evidence which establishes 
that the veteran has dermatofibromas.  However, there is no 
evidence from a competent medical source that there are any 
current papillomas.  While the veteran is noted to have been 
diagnosed with a papilloma during active service, the 
competent evidence of record does not show that his in-
service skin condition is etiologically related to his 
present skin condition, specifically dermatofibroma, or that 
his present skin condition originated during active service.  
The clinical evidence shows that the in-service lesion was 
considered for various diagnoses.  Finally, after 
pathological study, it was determined to be a papilloma.  The 
opinion of the medical personnel who actually studied the 
growth is the most probative evidence as to its nature.  The 
veteran, in his memory of the lesion many years ago, may 
recollect it as being similar to the current lesion.  
However, the evidence from the medical personnel who examined 
the growth is much more probative.  The medical evidence on 
this point provides a preponderance of evidence which 
establishes that the growth in service was a papilloma, not 
the current dermatofibroma.  In this regard, the Board notes 
that the veteran acknowledged at his hearing before the Board 
that no doctor or health care provider had linked his present 
skin disorder to his in-service papilloma.  

It is noted that the veteran gave sworn testimony to the 
effect that the lesion excised during service was similar to 
the current lesions at his November 1997 RO hearing and his 
March 2003 Board hearing.  As a lay witness, the veteran can 
testify as to what he actually observed.  He is certainly 
competent to report that he had a lesion in service and that 
he currently has lesions.  He can even say that they are 
approximately the same in size and appearance.  However, he 
lacks the medical training and experience to know the 
distinguishing features which must be considered by medical 
professionals to make a diagnosis.  So, while he may well 
report that the lesions were similar, he does not have the 
capability to diagnose them as the same disorder.  38 C.F.R. 
§ 3.159(a) (2002); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); cf. Gregory v. Brown, 8 Vet. App. 563 (1996).   

The Board notes that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  In this case, many years passed without any 
documentation of the claimed disability.  38 C.F.R. § 3.303 
(2002).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

When the veteran was first examined by VA, in September 1968, 
there was no evidence of any growth.  The only residual was 
the surgical scar from removal of the papilloma.  The next 
medical evidence comes from Charles M. Yarborough, M.D., who 
stated, in July 1982, that the veteran underwent 
dermatological examination.  While the history of removal of 
a lump from the right arm was considered, no residuals were 
reported.  Similarly, Dr. Yarborough did not link any of his 
current findings to service.  The Board notes that the 
findings were approximately 15 years after service; so, even 
if a dermatofibroma was present that early, there is no 
continuity of symptomatology by which to link it to service.  

The earliest certain medical confirmation of the current 
disability came on the July 1996 VA examination, at that 
time, the veteran report that he noticed the first lesion in 
1992, which is approximately 24 years after service.  Here 
again, we find a gap of many years, with no continuity of 
symptomatology by which to link the current disability to 
service.  

In conclusion, there is no competent evidence of a continuity 
of symptoms, or a nexus to link the current dermatofibromas 
to the papilloma excised in service.  To the contrary, a 
doctor has explained that the dermatofibromas are linked to 
local trauma, such as insect bites.  This opinion is 
persuasive and, in the absence of competent evidence of a 
connection, we find the preponderance of evidence establishes 
that the current skin disorder is not connected to disease or 
injury in service.  Accordingly, service connection on a 
direct basis for a skin condition, to include dermatofibroma, 
is not warranted.

Service connection on a presumptive basis:  Service 
connection may also be granted for certain chronic diseases 
that become manifested to a prescribed degree within a 
certain period following separation from active duty.  In 
this regard, it is noted that the veteran's various skin 
growths have been referred to as tumors.  A malignant tumor 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  There is no such presumption for benign growths or 
tumors.  Here, there is no manifestation of any tumor in the 
first year after the veteran completed his active service.  
More importantly, there is no diagnosis of a malignant tumor 
by a competent medical professional.  Thus, the preponderance 
of competent evidence on this point establishes that the 
veteran does not have malignant tumors and that a malignant 
tumor was not manifest to a degree of 10 percent within the 
first year following active service.  

The veteran asserts that he has the claimed disabilities as a 
result of exposure to Agent Orange while serving in Vietnam.  
At his hearings, he described servicing the aircraft which 
sprayed herbicides, including Agent Orange.  Service 
connection may also be established on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents.  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 and who currently has one or more 
certain prescribed chronic diseases, shall be presumed to 
have been exposed during service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to an herbicide agent during such service.  
38 C.F.R. § 3.307 (a)(6)(iii) (2002).  In this case, the 
veteran served in Vietnam from October 6, 1966 to September 
30 1967.  Thus, he is presumed to have been exposed to 
herbicide agents, such as Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).  

During the pendency of the veteran's claim, there was a 
change in 38 U.S.C.A. § 1116.  This statute governs service 
connection for exposure to herbicides in Vietnam.  In Karnas 
v Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided that a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease associated with exposure to 
herbicides, including Agent Orange, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  As the veteran served in Vietnam, he 
may be presumed to have been exposed to herbicides during 
such service.  We also note that exposure was conceded in a 
March 1983 rating decision.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  NOTE 1:  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  NOTE 2:  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice 67 Fed. Reg. 42600, 42603 (June 24, 2002).  That is, 
it has been determined that everything not on the above list 
is not due to herbicide exposure.  This determination is 
highly probative because it is based on competent medical 
studies, which were commissioned in accordance with the law 
providing benefits.  Thus, since the veteran's papilloma and 
dermatofibroma are not on the above list, the preponderance 
of evidence establishes that they are not due to exposure to 
herbicides.  It should be noted that the veteran's 
dermatofibroma is a diagnosis of a benign condition and is 
not the same as the malignant fibrosarcoma or the 
dermatofibrosarcoma protuberans, listed above.  

Even if the veteran's skin tumors were cancerous, they could 
not be presumed to be due to herbicide exposure.  Recently, 
skin conditions were specifically considered and the results 
published in the Federal Register.  Taking account of the 
available evidence and NAS' analysis, the Secretary found 
that the credible evidence against an association between 
herbicide exposure and skin cancer outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  68 Fed. Reg. 27630, 
27638 (May 20, 2003).  

Based on the discussion above, the Board finds that, while 
exposure is conceded, the evaluation of medical studies in 
accordance with the Agent Orange Act of 1991 provides the 
most probative evidence and establishes that only certain 
listed disorders, not including the veteran's 
dermatofibromas, are due to herbicide exposure.  
Consequently, we find that these studies provide a 
preponderance of evidence which establish that the current 
disability is not the result of exposure to herbicides, 
including Agent Orange, during in service.  Accordingly, 
service connection for the veteran's claimed skin disorder, 
to include dermatofibroma, on a presumptive basis is not 
warranted.  

In making this decision, the Board notes that the veteran has 
submitted several treatises on herbicides, Agent Orange, and 
their use in Vietnam as well as Operation Ranch Hand and his 
participation in a follow-up study.  These treatises are 
generic statements.  They show that herbicides can be linked 
to disabilities diagnosed years later.  There is no doubt 
that this is so, and law and regulations have been passed to 
recognized that certain disabilities which appear years later 
are the result of later herbicide exposure.  However, none of 
these treatises specifically address the veteran's claimed 
disability.  They are not sufficiently specific enough to 
link the veteran's disability to herbicide exposure without 
resort to speculation.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998); cf. Wallin v. West, 11 Vet App. 509, 513-14 
(1998).  


ORDER

Service connection for a skin disorder, to include 
dermatofibroma, is denied.  



	                        
____________________________________________
	DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

